
	
		II
		112th CONGRESS
		1st Session
		S. 1164
		IN THE SENATE OF THE UNITED STATES
		
			June 9, 2011
			Mr. DeMint introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To empower States with authority for most taxing and
		  spending for highway programs and mass transit programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Empowerment
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)the objective of
			 the Federal highway program has been to facilitate the construction of a modern
			 freeway system that promotes efficient interstate commerce by connecting all
			 States;
				(2)that objective
			 has been attained, and the Interstate System connecting all States is near
			 completion;
				(3)each State has
			 the responsibility of providing an efficient transportation network for the
			 residents of the State;
				(4)each State has
			 the means to build and operate a network of transportation systems, including
			 highways, that best serves the needs of the State;
				(5)each State is
			 best capable of determining the needs of the State and acting on those
			 needs;
				(6)the Federal role
			 in highway transportation has, over time, usurped the role of the States by
			 taxing motor fuels used in the States and then distributing the proceeds to the
			 States based on the Federal Government’s perceptions of what is best for the
			 States;
				(7)the Federal
			 Government has used the Federal motor fuels tax revenues to force all States to
			 take actions that are not necessarily appropriate for individual States;
				(8)the Federal
			 distribution, review, and enforcement process wastes billions of dollars on
			 unproductive activities;
				(9)Federal mandates
			 that apply uniformly to all 50 States, regardless of the different
			 circumstances of the States, cause the States to waste billions of hard-earned
			 tax dollars on projects, programs, and activities that the States would not
			 otherwise undertake; and
				(10)Congress has
			 expressed a strong interest in reducing the role of the Federal Government by
			 allowing each State to manage its own affairs.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to return to the
			 individual States maximum discretionary authority and fiscal responsibility for
			 all elements of the national surface transportation systems that are not within
			 the direct purview of the Federal Government;
				(2)to preserve
			 Federal responsibility for the Dwight D. Eisenhower National System of
			 Interstate and Defense Highways;
				(3)to preserve the
			 responsibility of the Department of Transportation for—
					(A)design,
			 construction, and preservation of transportation facilities on Federal public
			 land;
					(B)national programs
			 of transportation research and development and transportation safety;
			 and
					(C)emergency
			 assistance to the States in response to natural disasters;
					(4)to eliminate to
			 the maximum extent practicable Federal obstacles to the ability of each State
			 to apply innovative solutions to the financing, design, construction,
			 operation, and preservation of Federal and State transportation facilities;
			 and
				(5)with respect to
			 transportation activities carried out by States, local governments, and the
			 private sector, to encourage—
					(A)competition among
			 States, local governments, and the private sector; and
					(B)innovation,
			 energy efficiency, private sector participation, and productivity.
					3.Funding for core
			 highway programs
			(a)In
			 general
				(1)FundingFor
			 the purpose of carrying out title 23, United States Code, the following sums
			 are authorized to be appropriated out of the Highway Trust Fund:
					(A)Interstate
			 maintenance programFor the Interstate maintenance program under
			 section 119 of title 23, United States Code, $5,200,000,000 for fiscal year
			 2014, $5,280,000,000 for fiscal year 2015, $5,360,000,000 for fiscal year 2016,
			 $5,440,000,000 for fiscal year 2017, and $5,520,000,000 for fiscal year
			 2018.
					(B)Emergency
			 reliefFor emergency relief under section 125 of that title,
			 $100,000,000 for each of fiscal years 2014 through 2018.
					(C)Interstate
			 bridge programFor the Interstate bridge program under section
			 144 of that title, $2,527,000,000 for fiscal year 2014, $2,597,000,000 for
			 fiscal year 2015, $2,667,000,000 for fiscal year 2016, $2,737,000,000 for
			 fiscal year 2017, and $2,807,000,000 for fiscal year 2018.
					(D)Federal lands
			 highways program
						(i)Indian
			 reservation roadsFor Indian reservation roads under section 204
			 of that title, $470,000,000 for fiscal year 2014, $510,000,000 for fiscal year
			 2015, $550,000,000 for fiscal year 2016, $590,000,000 for fiscal year 2017, and
			 $630,000,000 for fiscal year 2018.
						(ii)Public lands
			 highwaysFor public lands highways under section 204 of that
			 title, $300,000,000 for fiscal year 2014, $310,000,000 for fiscal year 2015,
			 $320,000,000 for fiscal year 2016, $330,000,000 for fiscal year 2017, and
			 $340,000,000 for fiscal year 2018.
						(iii)Parkways and
			 park roadsFor parkways and park roads under section 204 of that
			 title, $255,000,000 for fiscal year 2014, $270,000,000 for fiscal year 2015,
			 $285,000,000 for fiscal year 2016, $300,000,000 for fiscal year 2017, and
			 $315,000,000 for fiscal year 2018.
						(iv)Refuge
			 roadsFor refuge roads under section 204 of that title,
			 $32,000,000 for each of fiscal years 2014 through 2018.
						(E)Highway safety
			 programs
						(i)In
			 generalFor highway safety programs under section 402 of that
			 title, $170,000,000 for each of fiscal years 2014 through 2018.
						(ii)Highway safety
			 research and developmentFor highway safety research and
			 development under section 403 of that title, $35,000,000 for each of fiscal
			 years 2014 through 2018.
						(F)Surface
			 transportation researchFor cooperative agreements with nonprofit
			 research organizations to carry out applied pavement research under section 502
			 of that title, $200,000,000 for each of fiscal years 2014 through 2018.
					(G)Administrative
			 expensesFor administrative expenses incurred in carrying out the
			 programs referred to in subparagraphs (A) through (F), $92,890,000 for fiscal
			 year 2014, $95,040,000 for fiscal year 2015, $97,190,000 for fiscal year 2016,
			 $99,340,000 for fiscal year 2017, and $101,490,000 for fiscal year 2018.
					(2)Transferability
			 of fundsSection 104 of title 23, United States Code, is amended
			 by striking subsection (g) and inserting the following:
					
						(g)Transferability
				of funds
							(1)In
				generalTo the extent that a State determines that funds made
				available under this title to the State for a purpose are in excess of the
				needs of the State for that purpose, the State may transfer the excess funds
				to, and use the excess funds for, any surface transportation (including mass
				transit and rail) purpose in the State.
							(2)EnforcementIf
				the Secretary determines that a State has transferred funds under paragraph (1)
				to a purpose that is not a surface transportation purpose as described in
				paragraph (1), the amount of the improperly transferred funds shall be deducted
				from any amount the State would otherwise receive from the Highway Trust Fund
				for the fiscal year that begins after the date of the
				determination.
							.
				(3)Federal-aid
			 systemSection 103(a) of title 23, United States Code, is amended
			 by striking systems are the Interstate System and the National Highway
			 System and inserting system is the Interstate
			 System.
				(4)Interstate
			 maintenance programSection 104(b) of title 23, United States
			 Code, is amended by striking paragraph (4) and inserting the following:
					
						(4)Interstate
				maintenance componentFor each of fiscal years 2014 through 2018,
				for the Interstate maintenance program under section 119, 1 percent to the
				Virgin Islands, Guam, American Samoa, and the Commonwealth of the Northern
				Mariana Islands and the remaining 99 percent apportioned as follows:
							(A)(i)For each State with an
				average population density of 20 persons or fewer per square mile, and each
				State with a population of 1,500,000 persons or fewer and with a land area of
				10,000 square miles or less, the greater of—
									(I)a percentage share of apportionments
				equal to the percentage for the State described in clause (ii); or
									(II)a share determined under subparagraph
				(B).
									(ii)The percentage referred to in
				clause (i)(I) for a State for a fiscal year shall be the percentage calculated
				for the State for the fiscal year under section 105(b) of title 23, United
				States Code.
								(B)For each State
				not described in subparagraph (A), a share of the apportionments remaining
				determined in accordance with the following formula:
								(i)1/9
				in the ratio that the total rural lane miles in each State bears to the total
				rural lane miles in all States with an average population density greater than
				20 persons per square mile and all States with a population of more than
				1,500,000 persons and with a land area of more than 10,000 square miles.
								(ii)1/9
				in the ratio that the total rural vehicle miles traveled in each State bears to
				the total rural vehicle miles traveled in all States described in clause
				(i).
								(iii)2/9
				in the ratio that the total urban lane miles in each State bears to the total
				urban lane miles in all States described in clause (i).
								(iv)2/9
				in the ratio that the total urban vehicle miles traveled in each State bears to
				the total urban vehicle miles traveled in all States described in clause
				(i).
								(v)3/9
				in the ratio that the total diesel fuel used in each State bears to the total
				diesel fuel used in all States described in clause
				(i).
								.
				(5)Interstate
			 bridge programSection 144 of title 23, United States Code, is
			 amended—
					(A)in subsection
			 (d)—
						(i)by
			 inserting on the Federal-aid system or described in subsection
			 (c)(3) after highway bridge each place it appears;
			 and
						(ii)by
			 inserting on the Federal-aid system or described in subsection
			 (c)(3) after highway bridges each place it
			 appears;
						(B)in the second
			 sentence of subsection (e)—
						(i)in
			 paragraph (1), by adding and at the end;
						(ii)in
			 paragraph (2), by striking the comma at the end and inserting a period;
			 and
						(iii)by striking
			 paragraphs (3) and (4);
						(C)in the first
			 sentence of subsection (k), by inserting on the Federal-aid system or
			 described in subsection (c)(3) after any bridge;
					(D)in subsection
			 (l)(1), by inserting on the Federal-aid system or described in
			 subsection (c)(3) after construct any bridge; and
					(E)in the first
			 sentence of subsection (m), by inserting for each of fiscal years 1991
			 through 2013, after of law,.
					(6)National
			 defense highwaysSection 311 of title 23, United States Code, is
			 amended—
					(A)in the first
			 sentence, by striking under subsection (a) of section 104 of this
			 title and inserting to carry out this section;
			 and
					(B)by striking the
			 second sentence.
					(7)Federalization
			 and defederalization of projectsNotwithstanding any other
			 provision of law, beginning on October 1, 2013—
					(A)a highway
			 construction or improvement project shall not be considered to be a Federal
			 highway construction or improvement project unless and until a State expends
			 Federal funds for the construction portion of the project;
					(B)a highway
			 construction or improvement project shall not be considered to be a Federal
			 highway construction or improvement project solely by reason of the expenditure
			 of Federal funds by a State before the construction phase of the project to pay
			 expenses relating to the project, including for any environmental document or
			 design work required for the project; and
					(C)(i)a State may, after
			 having used Federal funds to pay all or a portion of the costs of a highway
			 construction or improvement project, reimburse the Federal Government in an
			 amount equal to the amount of Federal funds so expended; and
						(ii)after completion of a
			 reimbursement described in clause (i), a highway construction or improvement
			 project described in that clause shall no longer be considered to be a Federal
			 highway construction or improvement project.
						(8)Reporting
			 requirementsNo reporting requirement, other than a reporting
			 requirement in effect as of the date of enactment of this Act, shall apply on
			 or after October 1, 2013, to the use of Federal funds for highway projects by a
			 public-private partnership.
				(b)Expenditures
			 from Highway Trust Fund
				(1)Expenditures
			 for core programsSection 9503(c) of the Internal Revenue Code of
			 1986 is amended—
					(A)in paragraph (1),
			 by striking Surface Transportation Extension Act of 2011 and
			 inserting Transportation Empowerment
			 Act;
					(B)in paragraph (1),
			 by striking October 1, 2011 and inserting October 1,
			 2018;
					(C)in paragraphs
			 (3)(A)(i), (4)(A), and (5), by striking October 1, 2011 each
			 place it appears and inserting October 1, 2020; and
					(D)in paragraph (2),
			 by striking July 1, 2012 and inserting July 1,
			 2021.
					(2)Amounts
			 available for core program expendituresSection 9503 of such Code
			 is amended by adding at the end the following:
					
						(g)Core programs
				financing rateFor purposes of this section—
							(1)In
				generalExcept as provided in paragraph (2)—
								(A)in the case of
				gasoline and special motor fuels the tax rate of which is the rate specified in
				section 4081(a)(2)(A)(i), the core programs financing rate is—
									(i)after September
				30, 2013, and before October 1, 2014, 18.3 cents per gallon,
									(ii)after September
				30, 2014, and before October 1, 2015, 9.6 cents per gallon,
									(iii)after September
				30, 2015, and before October 1, 2016, 6.4 cents per gallon,
									(iv)after September
				30, 2016, and before October 1, 2017, 5.0 cents per gallon, and
									(v)after September
				30, 2017, 3.7 cents per gallon, and
									(B)in the case of
				kerosene, diesel fuel, and special motor fuels the tax rate of which is the
				rate specified in section 4081(a)(2)(A)(iii), the core programs financing rate
				is—
									(i)after September
				30, 2013, and before October 1, 2014, 24.3 cents per gallon,
									(ii)after September
				30, 2014, and before October 1, 2015, 12.7 cents per gallon,
									(iii)after September
				30, 2015, and before October 1, 2016, 8.5 cents per gallon,
									(iv)after September
				30, 2016, and before October 1, 2017, 6.6 cents per gallon, and
									(v)after September
				30, 2017, 5.0 cents per gallon.
									(2)Application of
				rateIn the case of fuels used as described in paragraph (3)(C),
				(4)(B), and (5) of subsection (c), the core programs financing rate is
				zero.
							.
				(c)Termination of
			 transfers to Mass Transit Account
				(1)In
			 generalSection 9503(e)(2) of the Internal Revenue Code of 1986
			 is amended by inserting , and before October 1, 2013 after
			 March 31, 1983.
				(2)Technical
			 amendmentSection 9503(e)(4) of such Code is amended by striking
			 24-month and inserting 48-month.
				(d)Effective
			 dateThe amendments made by this section take effect on October
			 1, 2013.
			4.Infrastructure
			 Special Assistance Fund
			(a)Balance of core
			 programs financing rate deposited in fundSection 9503 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:
				
					(h)Establishment
				of Infrastructure Special Assistance Fund
						(1)Creation of
				fundThere is established in the Highway Trust Fund a separate
				fund to be known as the Infrastructure Special Assistance Fund
				consisting of such amounts as may be transferred or credited to the
				Infrastructure Special Assistance Fund as provided in this subsection or
				section 9602(b).
						(2)Transfers to
				Infrastructure Special Assistance FundOn the first day of each
				fiscal year, the Secretary, in consultation with the Secretary of
				Transportation, shall determine the excess (if any) of—
							(A)the sum
				of—
								(i)the amounts
				appropriated in such fiscal year to the Highway Trust Fund under subsection (b)
				which are attributable to the core programs financing rate for such year,
				plus
								(ii)the amounts
				appropriated in such fiscal year to the Highway Trust Fund under subsection (b)
				which are attributable to taxes under sections 4051, 4071, and 4481 for such
				year, over
								(B)the amount
				appropriated under subsection (c) for such fiscal year,
							and shall
				transfer such excess to the Infrastructure Special Assistance Fund.(3)Expenditures
				from Infrastructure Special Assistance Fund
							(A)Transitional
				assistance
								(i)In
				generalExcept as provided in clause (iii), during fiscal years
				2014 through 2017, $1,000,000,000 in the Infrastructure Special Assistance Fund
				shall be available to States for transportation-related program
				expenditures.
								(ii)State
				shareEach State is entitled to a share of the amount specified
				in clause (i) determined in the following manner:
									(I)Multiply the
				percentage of the amounts appropriated in the latest fiscal year for which such
				data are available to the Highway Trust Fund under subsection (b) which is
				attributable to taxes paid by highway users in the State, by the amount
				specified in clause (i). If the result does not exceed $15,000,000, the State’s
				share equals $15,000,000. If the result exceeds $15,000,000, the State’s share
				is determined under subclause (II).
									(II)Multiply the
				percentage determined under subclause (I), by the amount specified in clause
				(i) reduced by an amount equal to $15,000,000 times the number of States the
				share of which is determined under subclause (I).
									(iii)Distribution
				of remaining amountIf after September 30, 2017, a portion of the
				amount specified in clause (i) remains, the Secretary, in consultation with the
				Secretary of Transportation, shall, on October 1, 2017, apportion the portion
				among the States using the percentages determined under clause (ii)(I) for such
				States.
								(B)Additional
				expenditures from fund
								(i)In
				generalAmounts in the Infrastructure Special Assistance Fund, in
				excess of the amount specified in subparagraph (A)(i), shall be available, as
				provided by appropriation Acts, to the States for any surface transportation
				(including mass transit and rail) purpose in such States, and the Secretary
				shall apportion such excess amounts among all States using the percentages
				determined under clause (ii)(I) for such States.
								(ii)EnforcementIf
				the Secretary determines that a State has used amounts under clause (i) for a
				purpose which is not a surface transportation purpose as described in clause
				(i), the improperly used amounts shall be deducted from any amount the State
				would otherwise receive from the Highway Trust Fund for the fiscal year which
				begins after the date of the
				determination.
								.
			(b)Effective
			 dateThe amendment made by this section takes effect on October
			 1, 2013.
			5.Return of excess
			 tax receipts to States
			(a)In
			 generalSection 9503(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:
				
					(6)Return of
				excess tax receipts to States for surface transportation purposes
						(A)In
				generalOn the first day of each of fiscal years 2014, 2015,
				2016, and 2017, the Secretary, in consultation with the Secretary of
				Transportation, shall—
							(i)determine the
				excess (if any) of—
								(I)the amounts
				appropriated in such fiscal year to the Highway Trust Fund under subsection (b)
				which are attributable to the taxes described in paragraphs (1) and (2) thereof
				(after the application of paragraph (4) thereof) over the sum of—
								(II)the amounts so
				appropriated which are equivalent to—
									(aa)such amounts
				attributable to the core programs financing rate for such year, plus
									(bb)the taxes
				described in paragraphs (3)(C), (4)(B), and (5) of subsection (c), and
									(ii)allocate the
				amount determined under clause (i) among the States (as defined in section
				101(a) of title 23, United States Code) for surface transportation (including
				mass transit and rail) purposes so that—
								(I)the percentage of
				that amount allocated to each State, is equal to
								(II)the percentage
				of the amount determined under clause (i)(I) paid into the Highway Trust Fund
				in the latest fiscal year for which such data are available which is
				attributable to highway users in the State.
								(B)EnforcementIf
				the Secretary determines that a State has used amounts under subparagraph (A)
				for a purpose which is not a surface transportation purpose as described in
				subparagraph (A), the improperly used amounts shall be deducted from any amount
				the State would otherwise receive from the Highway Trust Fund for the fiscal
				year which begins after the date of the
				determination.
						.
			(b)Effective
			 dateThe amendment made by this section takes effect on October
			 1, 2013.
			6.Reduction in
			 taxes on gasoline, diesel fuel, kerosene, and special fuels funding Highway
			 Trust Fund
			(a)Reduction in
			 tax rate
				(1)In
			 generalSection 4081(a)(2)(A) of the Internal Revenue Code of
			 1986 is amended—
					(A)in clause (i), by
			 striking 18.3 cents and inserting 3.7 cents;
			 and
					(B)in clause (iii),
			 by striking 24.3 cents and inserting 5.0
			 cents.
					(2)Conforming
			 amendments
					(A)Section
			 4081(a)(2)(D) of such Code is amended—
						(i)by
			 striking 19.7 cents and inserting 4.1 cents,
			 and
						(ii)by
			 striking 24.3 cents and inserting 5.0
			 cents.
						(B)Section
			 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and
			 inserting 1.5 cents.
					(b)Additional
			 conforming amendments
				(1)Section
			 4041(a)(1)(C)(iii)(I) of the Internal Revenue Code of 1986 is amended by
			 striking 7.3 cents per gallon (4.3 cents per gallon after September 30,
			 2011) and inserting 1.4 cents per gallon (zero after September
			 30, 2020).
				(2)Section
			 4041(a)(2)(B)(ii) of such Code is amended by striking 24.3 cents
			 and inserting 5.0 cents.
				(3)Section
			 4041(a)(3)(A) of such Code is amended by striking 18.3 cents and
			 inserting 3.7 cents.
				(4)Section
			 4041(m)(1) of such Code is amended—
					(A)in subparagraph
			 (A), by striking 2011 and inserting 2020,;
					(B)in subparagraph
			 (A)(i), by striking 9.15 cents and inserting 1.8
			 cents;
					(C)in subparagraph
			 (A)(ii), by striking 11.3 cents and inserting 2.3
			 cents; and
					(D)by striking
			 subparagraph (B) and inserting the following:
						
							(B)zero after
				September 30,
				2020.
							.
					(5)Section
			 4081(d)(1) of such Code is amended by striking 4.3 cents per gallon
			 after September 30, 2011 and inserting zero after September 30,
			 2020.
				(6)Section 9503(b)
			 of such Code is amended—
					(A)in paragraphs (1)
			 and (2), by striking October 1, 2011 both places it appears and
			 inserting October 1, 2020;
					(B)in the heading of
			 paragraph (2), by striking october 1,
			 2011 and inserting october 1, 2020;
					(C)in paragraph (2),
			 by striking after September 30, 2011, and before July 1, 2012
			 and inserting after September 30, 2020, and before July 1, 2021;
			 and
					(D)in paragraph
			 (6)(B), by striking October 1, 2011 and inserting October
			 1, 2018.
					(c)Floor stock
			 refunds
				(1)In
			 generalIf—
					(A)before October 1,
			 2017, tax has been imposed under section 4081 of the Internal Revenue Code of
			 1986 on any liquid; and
					(B)on such date such
			 liquid is held by a dealer and has not been used and is intended for
			 sale;
					there shall
			 be credited or refunded (without interest) to the person who paid such tax (in
			 this subsection referred to as the taxpayer) an amount equal to
			 the excess of the tax paid by the taxpayer over the amount of such tax which
			 would be imposed on such liquid had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—
					(A)claim therefor is
			 filed with the Secretary of the Treasury before April 1, 2018; and
					(B)in any case where
			 liquid is held by a dealer (other than the taxpayer) on October 1, 2017—
						(i)the
			 dealer submits a request for refund or credit to the taxpayer before January 1,
			 2018; and
						(ii)the taxpayer has
			 repaid or agreed to repay the amount so claimed to such dealer or has obtained
			 the written consent of such dealer to the allowance of the credit or the making
			 of the refund.
						(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any liquid in retail stocks held at the
			 place where intended to be sold at retail.
				(4)DefinitionsFor
			 purposes of this subsection, the terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code; except that the term dealer includes a
			 producer.
				(5)Certain rules
			 to applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 and sections 6206 and 6675 of such Code shall apply for purposes
			 of this subsection.
				(d)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel removed after September 30, 2017.
				(2)Certain
			 conforming amendmentsThe amendments made by subsections (b)(4)
			 and (b)(6) shall apply to fuel removed after September 30, 2011.
				7.Report to
			 CongressNot later than 180
			 days after the date of enactment of this Act, after consultation with the
			 appropriate committees of Congress, the Secretary of Transportation shall
			 submit a report to Congress describing such technical and conforming amendments
			 to titles 23 and 49, United States Code, and such technical and conforming
			 amendments to other laws, as are necessary to bring those titles and other laws
			 into conformity with the policy embodied in this Act and the amendments made by
			 this Act.
		8.Effective date
			 contingent on certification of deficit neutrality
			(a)PurposeThe
			 purpose of this section is to ensure that—
				(1)this Act will
			 become effective only if the Director of the Office of Management and Budget
			 certifies that this Act is deficit neutral;
				(2)discretionary
			 spending limits are reduced to capture the savings realized in devolving
			 transportation functions to the State level pursuant to this Act; and
				(3)the tax reduction
			 made by this Act is not scored under pay-as-you-go and does not inadvertently
			 trigger a sequestration.
				(b)Effective date
			 contingencyNotwithstanding any other provision of this Act, this
			 Act and the amendments made by this Act shall take effect only if—
				(1)the Director of
			 the Office of Management and Budget (referred to in this section as the
			 Director) submits the report as required in subsection (c);
			 and
				(2)the report
			 contains a certification by the Director that, based on the required estimates,
			 the reduction in discretionary outlays resulting from the reduction in contract
			 authority is at least as great as the reduction in revenues for each fiscal
			 year through fiscal year 2018.
				(c)OMB estimates
			 and report
				(1)RequirementsNot
			 later than 5 calendar days after the date of enactment of this Act, the
			 Director shall—
					(A)estimate the net
			 change in revenues resulting from this Act for each fiscal year through fiscal
			 year 2018;
					(B)estimate the net
			 change in discretionary outlays resulting from the reduction in contract
			 authority under this Act for each fiscal year through fiscal year 2018;
					(C)determine, based
			 on those estimates, whether the reduction in discretionary outlays is at least
			 as great as the reduction in revenues for each fiscal year through fiscal year
			 2018; and
					(D)submit to
			 Congress a report setting forth the estimates and determination.
					(2)Applicable
			 assumptions and guidelines
					(A)Revenue
			 estimatesThe revenue estimates required under paragraph (1)(A)
			 shall be predicated on the same economic and technical assumptions and
			 scorekeeping guidelines that would be used for estimates made pursuant to
			 section 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985
			 (2 U.S.C.
			 902(d)).
					(B)Outlay
			 estimatesThe outlay estimates required under paragraph (1)(B)
			 shall be determined by comparing the level of discretionary outlays resulting
			 from this Act with the corresponding level of discretionary outlays projected
			 in the baseline under section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2
			 U.S.C. 907).
					(d)Conforming
			 adjustment to discretionary spending limitsOn compliance with
			 the requirements specified in subsection (b), the Director shall adjust the
			 adjusted discretionary spending limits for each fiscal year through fiscal year
			 2013 under section 601(a)(2) of the Congressional Budget Act of 1974
			 (2 U.S.C.
			 665(a)(2)) by the estimated reductions in discretionary outlays
			 under subsection (c)(1)(B).
			(e)Paygo
			 interactionOn compliance with the requirements specified in
			 subsection (b), no changes in revenues estimated to result from the enactment
			 of this Act shall be counted for the purposes of section 252(d) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 902(d)).
			
